Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


The State of Texas for the Best Interest and          Appeal from the County Court at Law of
Protection of S.K.                                    Cherokee County, Texas (Tr. Ct. No.
                                                      40233).    Opinion delivered by Justice
No. 06-13-00023-CV                                    Carter, Chief Justice Morriss and Justice
                                                      Moseley participating.



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and order S.K.’s immediate
release from involuntary commitment.
       We further order that the The State of Texas pay all costs of this appeal.


                                                       RENDERED MAY 3, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk